Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/30/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Gladney at Figs. 1 and 3-4 plainly shows that both ends of each of its channels 19 are not exposed, but are instead capped by side surfaces 16 or structural integrity layer 40 — Examiner disagrees.  Applicant’s claim requires ends of the channel to be “at least partially exposed”.  The direction location of exposure are not specified in the claim.  As such, Gladney discloses ends of channel 19 (those defined by side surfaces 16 as shown in Fig. 3) being partially exposed as shown in Fig. 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0297546 to Gladney (“Gladney “) in view of US2008/0127424 to Rawls-Meehan (“Rawls-Meehan”).
Regarding claim 1, Gladney discloses “A mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer, wherein a first end of the channel on the first side and a second end of the channel on the opposite side are at least partially exposed”	(See Gladney. More specifically see at least: figure 1, figure 3, and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
Gladney does not explicitly disclose: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in each channel”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
In the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract). Rawls-Meehan teaches various shapes that can be incorporated into a foam spring, see at least: paragraph [0228] and [0236] – “U.S. Pat. No. 6,704,962 entitled "Elastic Body, Method for Manufacturing the Same and Mattress Including the Same" incorporated here by reference, describes an elastic body having a substantially cylindrical pillar-like shape having at least one concave portion at the center thereof and at least two convex portions adjacent to the concave portion; the convex portion has a spherical shape.” and “FIG. 4F through FIG. 4M depict top views of various foal (sic) spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.”) Therefore, “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in each channel” is taught by Rawls-Meehan.  Furthermore, Applicant doesn’t appear to offer any criticality to the claimed shape(s) see MPEP 2144.04(IV)(B).   
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam spring as taught by Rawls-Meehan since the substitution would have yielded predictable results.  One of ordinary skill in the art would have been motivated to make this modification in order to provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses “further comprising: a comfort layer disposed above the first layer.” (See Gladney. More specifically, see at least: paragraph [0025] --“a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” 
	Regarding claim 3, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 2, as discussed above, and further discloses “wherein the comfort layer comprises a foam.“ (See Gladney. More specifically, see at least: paragraph [0025] --“Such added material on the channel surface could be foam…”)
	Regarding claim 4, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 3, as discussed above, and further discloses: “wherein the foam is a viscoelastic foam.”   (See Gladney. More specifically, see at least: paragraph [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have 
	Regarding claim 5, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 6, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, and further discloses	“wherein each of the plurality of foam spheres or the plurality of foam hemispheres is a sphere.“  (See Rawls-Meehan. More specifically, see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.  See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claims 7-9, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 1, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least a first zone having a first channel density and a second zone having a second channel density, wherein the first channel density differs from the second channel density (claim 7)”; “wherein the first layer comprises at least a first zone, having one or more channels and a first density of foam spheres or hemispheres in each channel, and a second zone, having one or more channels and a second density of foam spheres or hemispheres in each channel, wherein the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 8)“; and “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein the first channel density differs from the second channel density; and the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 9).”  Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one interpretation, three zones (122) of varying spring density (See also paragraph [0008] “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each zone to approximate the rows of springs as taught by Rawls-Meehan to increase the user’s comfort. 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number or density of foam springs in a channel would be obvious to try.   Therefore, the invention as a 
	Regarding claim 10, Gladney discloses “A mattress assembly, comprising: a mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer”.  (See Gladney. More specifically see at least: figure 1 and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
	Gladney does not explicitly disclose: “at least one of a plurality of spheres, or a plurality of hemispheres disposed in each channel” or “a mattress foundation disposed under the mattress”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
	In the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract).” Rawls-Meehan discloses: “at least one of a plurality of spheres, or a plurality of hemispheres disposed in each channel”. (See Rawls-Meehan. More specifically see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.) 
	Rawls-Meehan also teaches a “bed facility” which discloses “a mattress foundation disposed under the mattress”. (See Rawls-Meehan. More specifically see at least: paragraph [0121] --“A bed facility 102 may be any type of bed that may provide a comfortable position for a user to rest, sleep, sit, convalesce, or the like. The bed facility 102 may include a standard bed, an adjustable bed, or the like. The bed facility 102 may be in any shape or size that may include a crib bed, twin bed, full size bed, queen size bed, king size bed, or the like. In an embodiment, the bed facility 102 may typically include a mattress, box spring, support frame, and the like. In an embodiment, the mattress may include a material top layer (e.g. foam or material), material bottom layer, springs, foam layers, and the like.).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam spring as taught by Rawls-Meehan since the substitution would have yielded predictable results.  One of ordinary skill in the art would have motivated to make this modification in order to “provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 11, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses “further comprising: a comfort layer disposed above the first layer.” (See Gladney. More specifically, see at least: paragraph a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” 
	Regarding claim 12, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
	Regarding claim 13, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, and further discloses	“wherein each of the plurality of spheres or the plurality of hemispheres is a sphere.“  (See Rawls-Meehan. More specifically, see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102. See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claims 14-16, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 10, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least a first zone having a first channel density and a second zone having a second channel density, wherein the first channel density differs from the second channel density (claim 14)”; “wherein the first layer comprises at least a first zone having one or more channels and a first density of foam spheres or hemispheres in each channel, and a second zone having one or more channels and a second density of foam spheres or hemispheres in each channel, wherein the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 15)”; and “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein the first channel density differs from the second channel density; and the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres (claim 16).”  However, Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one interpretation, three zones (122) of varying spring density (See also paragraph [0008] “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each zone to approximate the rows of springs as taught by Rawls-Meehan to increase the user’s comfort. 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number of foam springs in a channel would be obvious to try.   Therefore, the invention as a whole would 
	Regarding claim 17, Gladney discloses “A mattress, comprising: a first layer comprising at least one channel extending laterally from a first side of the layer to an opposite side of the layer, wherein a first end of the channel on the first side and a second end of the channel on the opposite side are at least partially exposed”.  (See Gladney. More specifically see at least: figure 1, figure 3,  and paragraph [0018] --“FIG. 1 is a top perspective of a mattress. In FIG. 1, there is illustrated a mattress 10 including a body 12 formed of foam and at least one insert 20 located within the body 12. The mattress in FIG. 1 has four such inserts 20, although more or less may be conveniently used.”) 
	Gladney further discloses: “a viscoelastic foam layer disposed directly above the first layer.”  (See Gladney. More specifically, see at least: paragraph [0025] --“a layer of additional material 44 which might be added on top of the channel surface and cover the entire channel surface or that portion of the channel surface surrounding and including the channel 19 (shown in FIG. 8). Such added material on the channel surface could be foam (identical to, or differing in mechanical characteristics from, the material of which the body 12 is made), or any other material such as those commonly used as a mattress topper or cushion-top for mattresses, including batting, padding or quilting.” See also: paragraph [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a 
	Gladney does not explicitly disclose: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in a single row in each channel”.  Gladney does teach alternate embodiments wherein “the foam body 12 may have one or more foam inserts with mechanical characteristics, such as firmness and density, different from the characteristics of the body 12. The insert 20 may itself be an aggregation of various materials having varying mechanical characteristics… (PARA. [0024]).” 
	However, in the same field of endeavor, foam mattresses, Rawls-Meehan teaches a foam spring mattress “using a plurality of interchangeable adjustable firmness springs to provide localized comfort and support to the user (Abstract).” Rawls-Meehan discloses: “at least one of a plurality of foam spheres, or a plurality of foam hemispheres disposed in a single row in each channel”. (See Rawls-Meehan. More specifically see at least: paragraph [0228] and [0236] – “U.S. Pat. No. 6,704,962 entitled "Elastic Body, Method for Manufacturing the Same and Mattress Including the Same" incorporated here by reference, describes an elastic body having a substantially cylindrical pillar-like shape having at least one concave portion at the center thereof and at least two convex portions adjacent to the concave portion; the convex portion has a spherical shape.” and “FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.) 
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention (AIA ), to substitute the insert of Gladney with the spherical foam spring as taught by Rawls-Meehan since the substitution would have yielded predictable results.  One of ordinary skill in the art would have motivated to make this modification in order to “provide customizable local comfort to a user (Abstract)”.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding claim 18, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 17, as discussed above, and further discloses: “wherein the first layer comprises a non-viscoelastic foam.”  (See Gladney. More specifically, see at least: paragraphs [0018] --“a body 12 formed of foam” and  [0017] --“the term "foam" shall mean any flexible and resilient open-celled elastiomeric material, synthetic or natural foams, rubber or plastic foams, blown or molded foams, and/or other homogenous or heterogeneous materials suitable for use with the mattresses described herein.”  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to select a non-viscoelastic foam for the first layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416 (MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).)
wherein each of the plurality of foam spheres or the plurality of hemispheres is a sphere.“  (See Rawls-Meehan. More specifically, see at least: paragraph [0236] --“FIG. 4F through FIG. 4M depict top views of various foal spring 108 shapes that may be used. It should be understood that theses (sic) are examples and is not intended to be a complete list of all the possible shapes for the foam spring 108 and that there may be many additional shapes that may be used. Additionally, it should be understood that different foam spring 108 shapes may be used individually or in combination within the bed facility 102.  See also Gladney. More specifically, see at least: figures 6 or 7 wherein, in one interpretation, a plurality of the same type of spring is illustrated.)
	Regarding claim 20, the combination of Gladney and Rawls-Meehan discloses all the limitations of claim 17, as discussed above, but does not explicitly disclose “wherein the first layer comprises at least: a first zone having one or more channels at a first channel density, and a first density of foam spheres or hemispheres in each channel; and a second zone having one or more channels at a second channel density, and a second density of foam spheres or hemispheres in each channel; wherein either the first channel density differs from the second channel density, the first density of foam spheres or hemispheres differs from the second density of foam spheres or hemispheres, or both.”  However, Gladney teaches “Although the embodiment in FIG. 1 has the channels 19 in the top surface 14, it should be appreciated that the channels 19 and inserts 20 could be placed in any orientation or multiplicity within one, or more than one, of the surfaces 14, 15, 16, or 18 of the body 12, according to the desired location and degree of reinforcement (PARA. [0020]). Further, figure 13 of Rawls-Meehan illustrates, in one “…aspect of the present invention involves establishing categories of mattress firmness types… For example, a firmness type may be any one of the following: single firmness, dual firmness zones or sides, multi-firmness regions and the like”).  One of ordinary skill in the art, before the effective filling date, would have recognized it would be obvious to try changing the number of channels in each zone to approximate the rows of springs as taught by Rawls-Meehan to increase the user’s comfort. 

    PNG
    media_image1.png
    570
    736
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    650
    676
    media_image2.png
    Greyscale

	Further, Gladney teaches inserts 20 into the channels of various number, construction, and size (see at least Gladney paragraphs [0018-0024] to adjust the firmness or “Indentation Load Deflection (“IFD”) of the mattress.  As IFD is well known in the art to adjust a mattress for a user’s comfort and support, one of ordinary skill in the art would recognize that changing the number of foam springs in a channel would be obvious to try.   Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619